UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2007 ICON Leasing Fund Twelve, LLC (Exact Name of Registrant as Specified in Charter) Delaware 333-138661 20-5651009 (State or Other Jurisdiction ofIncorporation) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 100 Fifth Avenue, 4th Floor New York, New York10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_|Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425)|_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement. On June 20, 2007, ICON Leasing Fund Twelve, LLC (the “Registrant”) entered into a Loan Modification Agreement (the “Modification Agreement”) with California Bank & Trust (“CB&T”).Pursuant to the terms of the Modification Agreement, the Registrant became a permitted borrower under, and party to, the Commercial Loan Agreement dated as of August 31, 2005, as amended December 26, 2006 (the “Loan Agreement”), between CB&T and certain of the Registrant’s affiliates (ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by certain collateral of the borrowers. Each of the borrowers under the Facility (including the Registrant) is jointly and severally liable for all amounts outstanding under the Facility.As of June 20, 2007, there was approximately $6,600,000 outstanding under the Facility.Although the Registrant does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification Agreement it is jointly and severally liable for the outstanding balance. Availability under the Facility is subject to a borrowing base that isdetermined, subject to certain limitations, based on the present value of thefuture receivables under certain lease agreements in which the borrowers have abeneficial interest.The interest rate on any advances made under the Facilityis the prime rate established by CB&T. In addition, however, the borrowers may elect to have up to five advances under the Facility made at an interest rate equal to the rate at which U.S. dollar deposits can be acquired by CB&T in the LondonInterbank Eurocurrency Market, plus 2.50% per year. The Facility matures, andthe borrowers ability to borrow under the Facility, expires on September 30, 2008. The foregoing is a summary description of certain terms of the Modification Agreement and is qualified in itsentirety by the text of the Loan Agreement, the amendment to the Loan Agreement dated December 26, 2006, and the Modification Agreement, each of which is attached as an Exhibit to this Current Report on Form 8−K andincorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 10.1Commercial Loan Agreement dated as of August 31, 2005 between California Bank & Trust and ICON Income Fund Eight BL.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC. 10.2Loan Modification Agreement dated as of December 26, 2006 between California Bank & Trust and ICON Income Fund Eight BL.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC. 10.3Loan Modification Agreement dated as of June 20, 2007 between California Bank
